               Case 1:18-cv-10271-VEC Document 21
                                               20 Filed 06/18/19
                                                        06/17/19 Page 1 of 2

 MARSHALL DENNEHEY                                                              PENNSYLVANIA
                                                                                       Allentown
                                                                                                    OHIO
                                                                                                    Cincinnati
 WARNER COLEMAN & GOGGIN                                                              Doylestown    Cleveland
                                                                                             Erie
                                                                                                    FLORIDA
                                                                                       Harrisburg
                                                                                                    Fl. Lauderdale
                                                                                  King of Prussia
165 1l7l8)8s"sV1§@$¢H9SH¥%eL30§,%rv91wv <99747                                                      Jacksonville
                                                                                     Philadelphia
                                                                                                    Orlando
(631)232-6130 Fax (631)232-6184                                                        Pittsburgh
                                                                                                    Tampa
                                                                                        Scranton
                                                                                   NEW ]ERSEY       NEW YORK
Direct Dial: (631) 227-6347                                                                         Long Island
                                                                                     Cherry Hill
Email: Ijqui1m@mdwcg.com                                                              Roseland      New York City
                                                                                                    Westchester
                                                                                    DELAWARE
                                                                                     Wilmington
                                          June 17, 2019

VIA ECF
                                                             MEMO ENDORSED
Honorable Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 20D
New York, NY lOOO7


             RE:    Deborah Collins V Selip 85 Stylianou, LLP
                    Case No.: 1:18-cv-10271 (VEC)
                    Our File No.: 4l068.00ll5
Dear Judge Wang:
      We are attorneys representing defendant, Selip 85 Stylianou, LLP, in the above matter.
We write with the consent of plaintiffs counsel, Ahmad Keshavarz, to request and
adjournment of the Pre-Settlement Conference Scheduling Call set on July 2, 2019 at 10:00
a.m.
      The reason for the adjournment is that the undersigned will be out of the Country on
July 2, 2019 and not returning until July 8, 2019.
     Counsel have conferred regarding alternative dates for the Pre-Settlement Conference
Scheduling Call. Counsel are available on July ll, 2019 and July 25, 2019. This is
Defendant's first request for an adjournment.
      Thank you for Your Honor's consideration of this request for an adjournment.
                                          Respeqgfully syalmitted,
                                      r
                                              7'   4 \
                                      a
                                                             2 0 9 4 4 1 / vv
                                           or1     Q     n
              Case 1:18-cv-10271-VEC Document 21
                                              20 Filed 06/18/19
                                                       06/17/19 Page 2 of 2
Honorable Judge Ona T. Wang
United States District Judge
June 17, 2019
Page 2


CC:   VIA ECF

      Ahmad Keshavarz, Esq.
      The Law Office of Ahmad Keshavarz
      16 Court Street, 2691 Floor
      Brooklyn, NY 11241- 1026




                                   Application Granted. The Pre-Settlement Conference
                                   Scheduling Call is adjourned to July 11, 2019 at 12:00 p.m.

                                   SO ORDERED.



                                   ________________________________________________
                                   Ona T. Wang                     6/18/2019
                                   United States Magistrate Judge
